                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 19-9484-DMG (GJSx)                                    Date     December 30, 2019

Title Linda Lai, et al. v. BMW of North America, LLC, et al.                        Page     1 of 1


Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                              NOT REPORTED
             Deputy Clerk                                            Court Reporter

   Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
          NONE PRESENT                                              NONE PRESENT

Proceedings: IN CHAMBERS – ORDER TO SHOW CAUSE AND NOTICE TO ALL
             PARTIES

        On November 20, 2019, the Court set a Scheduling Conference. [Doc. # 12.] As
required by the Court's November 20, 2019 Order, Fed. R. Civ. P. 26(f), and Local Rule 26-1,
counsel are required to file a Joint Rule 26(f) Report. To date, a Joint Rule 26(f) Report has not
been filed.

        IT IS HEREBY ORDERED that Plaintiffs show cause in writing no later than January
10, 2020, why sanctions should not be imposed for their failure to cooperate and participate with
opposing counsel in a Rule 26(f) conference and for failure to file a Joint Rule 26(f) Report.
The filing of a Joint Rule 26(f) Report by the deadline will be deemed a satisfactory response.
Failure to timely respond to this Order to Show Cause will result in the dismissal of this
action for lack of prosecution.

       The scheduling conference on January 10, 2020 is hereby VACATED and will be
rescheduled if necessary.

IT IS SO ORDERED.




CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
